Citation Nr: 1121427	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant had National Guard service from February to May 1981, and active service from October 1981 to October 1984.  He had an other than honorable discharge for service from January 1986 to December 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2010 rating decision of the VA Regional Office in Waco, Texas that denied service connection for pes planus.  

The AOJ may have incorrectly spelled the appellant's first name.  If appropriate, the name should be changed in the system.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The AOJ made a determination that a character of discharge determination was not need, citing the revised M21-1 provisions.  However, the AOJ determined that the appellant was not eligible for the benefit based upon the valid period of service.  Therefore, a line of duty determination is needed. 

In a statement dated in August 2009, the appellant asserts that pes planus was aggravated during service and that service connection is warranted. 

Review of service treatment records reflects that on service entrance examination in June 1981, it was recorded that the Veteran had pes planus that was asymptomatic with good dorsiflexion.  Service clinical records dated in April 1982 indicate that he sought treatment for complaints of acute left foot pain after walking 100 miles or more for two days.  Following examination, an assessment was rendered of possible abnormal stress on the longitudinal arch due to flat feet.  The appellant was referred to the brace shop for arches; the report of such noted a history of pes planus since childhood.

In March 1983, a Record of Acute Medical Care referred to chronic foot pain at the arches and base of the toes with only partial relief with arch support.  In April 1983, the Veteran was seen again for pain in the arches of both feet that had been going on for longer than three weeks.  On examination in September 1984 for discharge from active duty, it was recorded that the appellant had symptomatic pes planus.

The RO denied service connection for pes planus in its April 2010 rating decision and ensuing statement of the case on the basis that the disability pre-existed service and did not undergo a permanent worsening during active duty.  It was noted that current VA clinical records [dated in 2009] did not reflect complaints or findings referable to pes planus.  

It appears that the appellant receives treatment at the Shreveport, Louisiana VA.  Therefore, relevant VA records prior to and after 2009 should be requested. 

Additionally, the record reflects that the Veteran has never had a VA compensation and pension examination in this regard, to include a clinical opinion as to whether aggravation is demonstrated.  It is the province of trained health care providers to enter conclusions that require medical expertise, such as opinions as to diagnosis, causation and etiology. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Veteran should be afforded a VA examination to determine whether pes planus was aggravated by service. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also 38 U.S.C.A. § 5103A (d) (1); 38 C.F.R. § 3.159(c) (4) (2010) (VA has an affirmative duty to obtain an examination or opinion if the if the evidence of record does not contain adequate evidence to decide a claim).  The threshold for getting an examination under the VCAA is low. See McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Retrieve VA clinical records pertaining to foot treatment from 1984 through 2008, and from 2010 to the present from the Shreveport VA facility and associate with the claims folder.

2.  Schedule the Veteran for a VA examination by an appropriate examiner.  The claims file must be made available to the examiner for review.  The examination report should reflect consideration of the Veteran's medical history, current complaints, and other assertions, etc.  Based on a thorough review of the evidence and physical examination, the examiner should provide an opinion as to whether it is at least as likely as not that pre-existing pes planus permanently increased in severity in service, or whether any current disability represents no more than natural progression of the underlying disease process.  The findings and a well-rationalized opinion should be set forth in detail.

3.  The AOJ should prepare a character of discharge determination in regard to service from January 1986 to December 1987.

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


